        Case 2:18-cv-02523-JWL-TJJ Document 5 Filed 10/05/18 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

                                                     )
 ARTHUR GOBER, Individually and on
                                                     )
 Behalf of All Others Similarly Situated,
                                                     )
                                                     )
                         Plaintiff,
                                                     )
                                                     )
         v.
                                                     )   Case No. 2:18-cv-02523-JWL-TJJ
                                                     )
 SPRINT CORPORATION, RAUL
                                                     )
 MARCELO CLAURE, MICHEL COMBES,
                                                     )
 GORDON M. BETHUNE, PATRICK T.
                                                     )
 DOYLE, RONALD D. FISHER, JULIUS
                                                     )
 GENACHOWSKI, STEPHEN R. KAPPAS,
                                                     )
 ADMIRAL MICHAEL G. MULLEN,
                                                     )
 MASAYOSHI SON, and SARA MARTINEZ
                                                     )
 TUCKER,
                                                     )
                                                     )
                         Defendants.
                                                     )

    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff Arthur Gober (“Plaintiff”) hereby voluntarily dismisses his individual and class claims in

the above-captioned action (the “Action”) without prejudice. Because this notice of dismissal is

being filed before service by defendants of either an answer or a motion for summary judgment,

Plaintiff’s dismissal of the Action is effective upon filing of this notice.


         Dated: October 5, 2018                          Respectfully submitted,


                                                         /s/ John F. Edgar
                                                         John F. Edgar         # 18080
                                                         EDGAR LAW FIRM LLC
                                                         1032 Pennsylvania Ave.
                                                         Kansas City, MO 64105
                                                         Telephone: (816) 531-0033
                                                         Facsimile: (816) 531-3322
                                                         jfe@edgarlawfirm.com
Case 2:18-cv-02523-JWL-TJJ Document 5 Filed 10/05/18 Page 2 of 2




                                   Carl L. Stine (to appear pro hac vice)
                                   Fei-Lu Qian (to appear prov hac vice)
                                   WOLF POPPER LLP
                                   845 Third Avenue
                                   New York, New York 10022
                                   Telephone: (212) 759-4600
                                   Facsimile: (212) 486-2093
                                   cstine@wolfpopper.com
                                   fqian@wolfpopper.com

                                   Attorneys for Plaintiff




                               2
